Revised 03/06 WDNY UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

FORM TO BE USED IN FILING A COMPLAINT
UNDER THE CIVIL RIGHTS ACT, 42 U.S.C. § 1983

AM one er Ee gint Form) P UL AIKt

All material filed in this Court is now available via the INTERNET. See Pro Se Privacy Notice for further information.

 

1. CAPTION OF ACTION AMEemDbeE oO Cam? CAT ne

A. Full Name And Prisoner Number of Plaintiff: NOTE: Jfmore than one plaintiff files this action and seeks in forma

pauperis status, each plaintiff must submit an in forma pauperis application and a signed Authorization or the only plaintiff to be
considered will be the plaintiff who filed an application and Authorization.

1. \ose Govzaleoz 18 B190Y NK lok.

 

 

Ti /
2. jesoc Va es S
-VS-
B. Full Name(s) of Defendant(s) NOTE: Pursuant to Fed.R.Civ.P. !0(a), the names ofall parties must appear in the caption

The court may not consider a claim against anyone not identified in this section as a defendant. If you have more than six defendants

vou may cogunue this section on another shegtpf paper if vou indicate below that you have done sg. . /
1. S. C oats Soot je?’ Gicrge lesa. Temothy &. Ho war LO) Shea
N X— ‘ ti ’ t
@ Cota. Fae i lity @ Erie Copwetd _
3 Glove [po COR 1M Crt 6. Lan Co dnt ty Oo eat ie Casa
Beat meat F Health | |

 

2. STATEMENT OF JURISDICTION

This is a civil action seeking relief and/or damages to defend and protect the rights guaranteed by the Constitution of the
United States. This action is brought pursuant to 42 U.S.C. § 1983. The Court has jurisdiction over the action pursuant to
28 U.S.C. §§ 1331, 1343(3) and (4), and 2201.

 

 

3. PARTIES TO THIS ACTION
PLAINTIFF’S INFORMATION NOTE: 7o list additional plaintiffs, use this format on another sheet of paper

‘Name. and Prisoner Number of Plaintiff:

 

Present Place of Confinement & Address:

 

 

 

Name and Prisoner Number of Plaintiff:

 

Present Place of Confinement & Address:

 

 

 
DEFENDANT’S INFORMATION NOTE: To Provide informanon about

lormat on another sheet of paper.

Name of Defendant:

more defendants than there 15 room for here, use thts

 

(If applicable) Official Position of Defendant:

 

(If applicable) Defendant is Sued in
Address of Defendant:

Individual and/or

Official Capacity

 

 

Name of Defendant:

 

(If applicable) Official Position of Defendant:

 

(If applicable) Defendant is Sued in
Address of Defendant:

Individual and/or

Official Capacity

 

 

Name of Defendant:

 

(If applicable) Official Position of Defendant:

 

(If applicable) Defendant is Sued in Individual and/or

Address of Defendant:

Official Capacity

 

 

 

4. PREVIOUS LAWSUITS IN STATE AND FEDFRAL COURT

A. Have you begun any other Taysoisin state or federal court dealing with the same facts involved in this action?

Yes No_1

I Yes. complete the next section. NOTE: If vou have brought more than one lawsuit dealing with the same facts as this

oS

action. use this format to describe the other action(s) on another sheet of ‘paper.

1. Name(s) of the parties to this other lawsuit:

Plaintiffis):

 

Defendant(s):

 

 

2 Court (if federal court. name the district; if state court, name the county):

 

 

la

Docket or Index Number:

 

Name of Judge to whom case was assigned:

 
5. The approximate date the action was filed:

 

6. What was the disposition of the case?

Is it still pending? Yes No

 

If not, give the approximate date it was resolved.

 

Disposition (check the statements which apply):
Dismissed (check the box which indicates why it was dismissed):

By court sua sponte as frivolous, malicious or for failing to state a claim
upon which relief can be granted;

By court for failure to exhaust administrative remedies;

By court for failure to prosecute, pay filing fee or otherwise respond to a court
order;

By court due to your voluntary withdrawal of claim;

 

Judgment upon motion or after trial entered for

plaintiff
defendant.
B. Have you begun any other lawsuits in federal court which relate to your imprisonment?
Yes No

 

 

if Yes. cornplete the next section. NOTE: Ifyou have brought more than one other lawsuit dealing with your imprisonment,
use this same format to describe the other action(s) on another sheet of paper.

1. Name(s) of the parties to this other lawsuit:

 

 

 

 

 

 

 

 

 

Plaintiff(s):
Defendant(s):
2. District Court:
3. Docket Number:
4, Name of District or Magistrate Judge to whom case was assigned:
5, The approximate date the action was filed:
6. What was the disposition of the case?
Is it still pending? Yes No

 

If not, give the approximate date it was resolved.

 
Disposition (check the statements which apply):

Dismissed (check the box which indicates why it was dismissed)

By court sua sponte as frivolous, malicious or for failing to state a claim
upon which relief can be granted;

By court for failure to exhaust administrative remedies;

By court for failure to prosecute, pay filing fee or otherwise respond to a court
order;

By court due to your voluntary withdrawal of claim:

 

Judgment upon motion or after trial entered for

 

plaintiff

defendant.

 

5. STATEMENT OF CLAIM

For your information, the following is a list of some of the most frequently raised grounds for relief in proceedings under 42
U.S.C. § 1983. (This list does not include all possible claims.)

+ Religion * Access to the Courts + Search & Seizure

+ Free Speech « False Arrest * Malicious Prosecution

+ Due Process * Excessive Force * Denia] of Medical Treatment
* Equal Protection * Failure to Protect * Right to Counsel

Please note that it is not enough to just list the ground(s) for your action. You must include a statement of the facts which
you believe support each of your claims. In other words, tell the story of what happened to you but do not use legal jargon.

1s that which will enable the adverse party to answer and prepare for trial, allow the application of res judicata, and identify
the nature of the case so it may be assigned the proper form of trial." Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995).
Fed.R.Civ.P. 10(b) states that “[a]ll averments of claim ... shall be made in numbered paragraphs, the contents of each of
which shall be limited as far a practicable to a single set of circumstances.”

 

 

 

Exhaustion of Administrative Remedies

Note that according to 42 U.S.C. § 1997e(a), “[n]Jo action shall be brought with respect to prison conditions under section
1983 of this title, or any other Federal law, by a prison er confined in any jail, prison, or other correctional facility until such
administrative remedies as are available are exhausted.”

You must provide information about the extent of your efforts to grieve, appeal, or otherwise exhaust your administrative
remedies. and you must attach copies of any decisions or other documents which indicate that you have exhausted your
remedies for each claim you assert in this action.

 
 

A. FIRST CLAIM: On (date of the incident) ZOU LP ack: | = lo RveA/ LOI?’
defendant (g ive the name and position held of each defendant involved in this incident) Timathy CB.
thoveaacl, Sheri pe. Cavs Cavity Rent cf Fasc Coole ty
hea HEP < Come ctip.4 | ‘Hee 1H,
did the following to me (briefly state what each defendant named above did): Plait. ‘ £ WA S
Xr — +a val detawee 'e) Cig Councly C.&: M Uden s Ne
mati seveael ¢arnoalen> = QOvng 8  Veraacia
nen ha > Dis bape), Tha PO 00 Removal
lou SOM 4EAuLf, Th? Ee. Carort ty S be rE. “S Conan,
ela Pte Re Pose te Dae 1 +A OC) Plasst: 4 SE
SOE Af Pox his * Se minut ree: a cot i) oh
wh B/ ercy Lhe Lc» PlarsLiPe soften cr Sere chal
The constitutional basis for this claim under 42 U.S.C. § 1983 is: \ty ola lot JS 2 fel 42.3) Ss me
pol Lyre frear Cnet Aon mecess C @ lewse! As wcll ox
The tenet & $ scokint ‘for tha Teche, Slain is ( is (briefly fy Se the tok relief sought) “OSua Jt eo Sune y er & ont
Z mitlow dollars era prtonctios. os We _

Cai Cova fu, Shea ffs Cra, ideo LZ ‘the g to0 Beg Ocak.

(Cu Ss

 

 

 

 

Exhaustion of Your Administrative Remedies for this Claim:

 

 

 

 

 

Did you grieve or appeal this claim? __ Ves ______No_ If yes, what was the result? Sleek ihe r-

cult didi wot LECe rer A-epPho Pate ta_ neQeol tnot-

Did you appeal thatdecision? ss Yes | “No If yes, what vias the result? VOl-n4 tees - oe
oe te ne S DOLCS

Attach copies of any documents that indicate that you have exhausted this claim.

If you did not exhaust your administrative remedies, state why you did not do so:

 

 

 

 

Faen 48, Le oT ny. Areival ky
otto |

A. SECOND CLAIM: On (date of the incident) G Gnovelans Or Ci co » Tol S Zz O1G
defendant (give the name and position held of each defendant involved in this incident) S, Carnac —) LS vot.

Grovrla sC CE a Gaovele Co CLF. Wact>
<tc Oaeit

 
KK ATIACHMENMT TO AMEMDED Coa sP AEN BKOK

—s

| mo Ae Ghast C lata coat.
, pata me. Pos ‘ cCisgcam oat 3 poss ele
Loxtg = Hear eff s 4 not RECN CAL,
Erte Counct Shewifh Timott RB. th wenrCO fhe
| OL ep phat ge ov p asst Fe CascOi tio ds
fears _ ei O bye! L, (B22 ci helio Dd
colic PIG IAD 4, das Aecl ‘lowe ck? roiffeaon,
Le lris prasocet rece Pr CO desi of
p- 0 porpainte me ii al ae a line oA
tha Erie Court) Shenifs Coantctho re?
He
A) 5 pr. Secon Clatas Comet,
. . shen Plenif? Comp les sivey of ex.
rary pea A.» Co Coo Oli cetioncs fo

Veencio obicl rece r a

GroeclasO CL

Meron l Dy ot fab.O be
row! CA appropaiele_ mer of ae ebhie ot

)
na

P bench SLAJOOES me} CO casdibo.
(oa wha moO te delilacanG _

Dos

A Freee a © Li rsiel a7 me QQeu0 CAKE |

Oras Ppese sec of He? <) dueteo 3 CR
2 (Rae a cola mi th. O a Planstitf

(2)
Ae? Gas le O da woh vy oe ee
mes Kno6 pHs gt che me
sitialead.

Plast LOGE mosh ond

oo
did the following to me (briefly state what each defendant named above did): S. Crarcial Scot. o&
Paay2le «Co CE av ile lo Ge 1 fom ma.) o mr)
Betoun me Ore6 reed Ble COlds 1 tea wor seo
peo C? on Cozg +18, nance f vari t ste Goce autKon_—
Spat Ere Mm ime. Aiea na ~fa Cl Can on
Lod. tg Lil lotem psi Le vel le skp Io O)
mot ce lean_, ie meC} tm Oeipt. HE Ss) Cen) ma

biel eat) medorcedie > = >'C cadh ii Kea bo

 

 

 

 

 

 

~ The constitutional basis. for this claim under 42 U.S.C. § 1983 is. Yeo la-Gi Pa a) f- 5 a oe
6 LE, Damar Conga _st (22 ¢
0g . ?
The relief ] am seeking for this claim is (briefly state the relief soug t): Z wie | 1Ons do (leas

 

) rm Dn On Per, 5 (rae? QL berate,

q
| al dA ef tis sce .
Exhaustion of Your Administrative Remedies for this Claim:

Did you orieve or appeal this claim? et No If yes, what was the result? _ | “Thes Le 3 le
ran Can) bel WELL < VL A ro wey CO cS

Did you appeal that decision? __ Yes No If yes, what was the result?

 

 

Attach copies of any documents that indicate that you have exhausted this claim.

If you did not exhaust your administrative remedies, state why you did not do so:

 

 

If you have additional claims, use the above format and set them out on additional sheets of paper.

 

6. RELIEF SOUGHT
Summarize the relief requested by vou in each statement of claim above.
for town. =the TT hese mes nwa Los Ce >
Conpecfive Surreal, laws wir —-K_ {aif >
tenetins pesto aC bie Ch te Reese AeK dh
vy Te biel

Do you want a jury trial? Yes S

 
AO 440 (Rev. 12/09) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Western District of New York

7
Dose Gouzaler_
Plaintiff

 

S.CAoutal ¢ vet. © Gaovile-Ock. Civil Action No.

Ateov-las,©D C.€ Neco ODrol:
—! ; Defendan _
Uimothy B. Hp iiacC) Shraite

Eric. Ces. SEnrie: Co. SUMMONS IN A CIVIL ACTION

Sh 2a, FE te C yi
‘ OAR. A LE
To: (Defendant's name Tees Ss, Cro (2 S OPT a MOC ( CO C. E C)
1 - oH QW

Grovctlea ~.CO OF MeOnrnO Dept. ; Grovr-la.,O Corn. Rec Unf

PO Bex $0, Soryver oY Luck. ‘
Timothy Bp. tHowteanrD, Siewif FCnric Co, avwO Lair Covey
Shea FE Conascsiorded tle a 0-tt,

A lawsuit has been filed against you.

 

ete es ee ee

‘Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk
Revised 05/01 WDNY

AUTHORIZATION

PRISONER’S CIVIL ACTION FILING FEE
WESTERN DISTRICT OF NEW YORK

—_—-

I, (printname) \ OS P G 0 UZAlez , request and

authorize the agency holding me in custody, to send to the Clerk of the United States District
Court, Western District of New York, a certified copy of the statement for the past six months
of my trust fund account (or institutional equivalent) at the institution where lam incarcerated,

I further request and authorize the agency holding me in custody to calculate and disburse
funds from my trust account (or institutional equivalent) in the amounts specified by 28 U.S.C.
§ 1915 (b), to deduct those amounts from my prison trust account (or institutional equivalent),
and to disburse those amounts from my account to the United States District Court for the
Western District of New York.

This Authorization shall apply to any other agency into whose custody I may be
transferred, and to any other district court to which my case may be transferred
and by which my poor person application may be decided.

This Authorization is furnished in connection with the commencement ofa federal court civil
action, and I understand that I must pay the total amount of the filing fee, which is ‘ $400.00

I understand that by signing this authorization, the entire filing fee of
$400.00 will be paid to the court in installments by automatic deductions
from my prison trust fund account even if my case is dismissed before the
entire amount of the fee has been deducted from my account.

Dated: daly 23 2049

hoe Lhnpaler
offer &

(Signature of prisof#er
_—

Nose Gonzakz_

Printed name of prisoner

ISB I9GBY

Inmate number of prisoner
J declare under penalty of perjury that the foregoing is true and correct.

Executed on. YW 2 3// G
(date)

NOTE: Each plaintiff must sign this complaint and must also sign all subsequent papers filed with the Court.

 

 

L Lt ZL
toda! Lh 7
WY OSE Bees:
JS 440 (Rev 06°17)

The IS 44 civil cover shect and the information contained herein neither re
provided by local rules of court. This form, appro
purpose of initiating the civil docket sheet.

CIVIL COVER SHEET

ne place nor supplement the filing and service of pleadings or other papers as required by law,
ved by the Judicial Conference of the United States in
(SEE INSTRUCTIONS ON NEXT PAGE OF THIS Fi ORM.)

except as
September 1974, is required for the use of the Clerk of Court for the

 

1, (a) PLAINTIFFS

(b) County of Residence

Bose! Gow2zale2_

of First Listed Plaintiff

(EXCEPT IN U.S. PLAINTIFF CASES)

DEFENDANTS'S,, Coal int, Suet. ©@_Gacre-
lanid C.F
2.60ovle OCF OO Det.
County of Residence of First Listed Defendant _

(IN U.S, PLAINTIFF CASES ONLY)

 

 

 

 

 

 

 

 

 

 

 

. NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
L_ tre 8 tows THE TRACT OF LAND INVOLVED.
(c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys (If Known) ,—reoo
( } STimothay &- Homan, Sheal Fr Gu
Pad- Se My en doenece Lim
i. Err CountyS hear {ts tholt lh
If. BASIS OF JURISDICTION (ace an “X" in One Box Only) HI, CITIZENSHIP OF PRINCIPAL PARTIES (Ptace an "x" m One Box for Plavangi
(For Diversity Cases Only) and One Box for Defendant)
1 U.S. Government O 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State GO 1 © 1 Incorporated or Principal Place a4 44
of Business In This State
172 US. Government O 4 Diversity Citizen of Another State 3 2 © 2 Incorporated and Principal Place 75 75
Defendant (Indicate Citizenship of Parties in em HD) of Business In Another State
Citizen or Subject of a O 3 OF 3. Foreign Nation 96 96
Foreizn Country
IV. NATURE OF SUIT ¢Piace an “¥" in One Hox Only) Click here for: Nature of Suit Code Descriptions.
L__CONTRACT : TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES _]
1 110 Insurance PERSONAL INJURY PERSONAL INJURY {0 625 Drug Related Seizure O 422 Appeal 28 USC 158 0 375 False Claims Act
7 120 Manne CG 310 Airplane O 365 Personal Injury - ° of Property 21 USC 881 |) 423 Withdrawal O 376 Qui Tam (31 USC
F130 Miller Act 0 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
7 140 Negotiable Instrument Liability GO 367 Health Care/ O 400 State Reapportionment
TY 180 Recovery of Overpayment | 6 320 Assault. Libel & Pharmaceutical “PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judpment Slander Personal Injury OD 820 Copyrights 0 430 Banks and Banking
“T 18} Medicare Act 0 330 Federal Employers’ Product Liability O 830 Patent 0 450 Commerce
Tt: 2 Recaverv of Defaulted Liability CO 368 Asbestos Personal OC 835 Patent - Abbreviated OG 460 Deportation
Student Loans Ci 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
‘Excludes Veterans) 345 Marine Product Liability O 840 Trademark Corrupt Organizations
“1183 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY 0 480 Ce Credit
of Vetsran’s Benefits <1 350 Motor Velucie © 370 Other Fraud 0 710 Fair Labor Standards O 861 HIA (1395ff) GO 490 Cabte/Sat TV
4) Stackholders’ Suns ct 355 Motor Vehicie O 37] Truth in Lending Act & 862 Black Lung (923) 850 Securities‘Commodities
VG her Contract _ Product Liability © 380 Other Personal G 720 Labor/Management O 863 DIWC/DIWW (405(2)) Exchange
7 IS ¢ entract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XV} O 890 Other Statutory Actions
7 196 Franchise Injury © 385 Property Damage 0 740 Railway Labor Act 865 RSI (405(g)) 6 891 Agricultural Acts
C 362 Personal Injury - Product Liability O 751 Family and Medical O 893 Environmental Matters
Medical Malpractice Leave Act 0 895 Freedom of Information
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|( 790 Other Labor Litigation FEDERAL TAX SUITS. Act
210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: C791 Employee Retirement 0 870 Taxes (U.S. Plaintiff G 896 Arbitration
220 Foreclosure * O 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) 0 899 Administrative Procedure

230 Rent Lease & Ejectment
240 Torts to Land

245 Tort Product Liability
290 All Other Real Property

Aad sgu

0 442 Employment

©) 443 Housing:
Accommodations

Gi 445 Amer. w/Disabilities -
Employment

446 Aimer. w/Disabilities -
Other

O 448 Education

 

 

© 510 Mations to Vacate
Sentence
O 530 General

 

535 Death Penalty

IMMIGRATION

 

Other:
OG 540 Mandamus & Other
1-550 Civil Rights
O 555 Prison Condition
G 560 Civil Detaince -

 

O 462 Naturalization Application

O 465 Other immigration
Actions

 

871 IRS—Third Party
26 USC 7609

 

Act/Review or Appeat of
Agency Decision

Ct 950 Constitutionality of
State Statutes

 

 

 

Conditions of
Confinement

Vv. O GIN (riace an “XN” nt One Bax Onh)

a Original O12 Removed from O 3  Remanded from O 4 Reinstatedor © 5 Transferred from & 6 Multidistrict O 8 Multidistrict

Praceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. C: woe we es" you are filing (Do uot cite jurisdictional statutes unless diversity):
. . é ij
VI. CAUSE OF ACTION f—- ~

 

uu

Br. pe cause:
2Ocze-SS ,

Cascls Vacvsal Punishme be

enial ab aniQreef

 

 

 

 

 

 

VII. REQUESTED IN O CHECK IF THISIS A CLASS ACTION © DEMANDS CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: O Yes ONo
Vill. RELATED CASE(S) See
IF ANY. (See nae JUDGE DOCKET NUMBER
DATE SIGNAT OF ATTORNEY OF RECORD
7 [23/2015 (Ode) LAB es
FOR OFFICE USE ONLY a 2
+ RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

—
